—In an action to recover damages for personal injuries, the defendant Senior League of Flatbush appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Steinhardt, J.), dated April 6, 1998, as denied its cross motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellant’s cross motion for summary judgment dismissing the complaint insofar as asserted against it. Contrary to the appellant’s contention, a triable issue of fact exists as to whether the allegedly dangerous condition was open and obvious (see, Warren v Town of Hempstead, 246 AD2d 536, 537; Kinfe v Port Auth., 232 AD2d 373). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.